Citation Nr: 0011637	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1987 to February 1993.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a decision of the North Little Rock, 
Arkansas, Department of Veteran's Affairs (VA) Regional 
Office (RO).


REMAND

Review of the record reveals that the appellant had a 
personal hearing before a Hearing Officer at the RO.  
Subsequently, he indicated he desired an in-person hearing at 
the Board in Washington, D.C.  That hearing was scheduled, 
and the veteran and his representative were notified.  
Thereafter, he wrote to the Board withdrawing that hearing 
request because of an inability to travel.

Instead, in that same communication, the veteran requested 
that he be scheduled for a videoconference hearing.  This is 
treated in the nature of a Travel Board hearing, in that it 
is scheduled by the RO.  

In view of the foregoing, this case is remanded to the Board 
for the following action:

The RO should, in accordance with 
applicable procedures, schedule the 
appellant for a video-conferencing Travel 
Board hearing.  The veteran and his 
representative should be notified of the 
time and place to report.  If, prior to 
the hearing the appellant desires to 
withdraw the hearing request, he should 
do so in writing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




